Citation Nr: 0943884	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-31 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder, to include glaucoma.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran retired from military service; he had active 
service from October 1965 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2005 and February 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The former, in part, granted 
service connection for hypertension and assigned a 10 percent 
disability rating effective from April 2005 which was the 
date of claim for service connection.  This is an appeal from 
the initial disability rating assigned upon a grant of 
service connection; consistent with the facts found, staged 
ratings may be assigned for segments of the time under review 
on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
later rating decision denied service connection for bilateral 
eye glaucoma.

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in October 2006.  A transcript 
of his testimony is associated with the claims file.


FINDINGS OF FACT

1.  Service treatment records do not reveal any complaints, 
or diagnosis, of any eye disorder during active service.  

2.  Medical evidence reveals that the Veteran was diagnosed 
with glaucoma in 2001, almost ten years after separation from 
service.  

3.  The Veteran is service-connected for hypertension.  

4.  There is no medical evidence linking the Veteran's 
glaucoma to active service or his service-connected 
hypertension.

5.  The service-connected hypertension has never been shown 
to be productive of diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
bilateral eye disorder, to include glaucoma, have not been 
met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. §§  3.303, 3.310(a) (2009). 

2.  The criteria for the assignment of disability rating in 
excess of 10 percent for the service-connected hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.104, 
Diagnostic Code 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

A May 2006 letter provided the Veteran with notification of 
the laws regarding degrees of disability and effective dates 
in a May 2006 letter.  The issues on appeal were subsequently 
readjudicated in a February 2007 Supplemental Statement of 
the Case.  

VA has obtained service treatment records, VA treatment 
records, private medical records, assisted the Veteran in 
obtaining evidence, afforded the Veteran physical 
examinations, and afforded the Veteran the opportunity to 
present hearing testimony, statements and evidence.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran has not contended otherwise.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.) See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
at this time.

II. Service Connection

The Veteran claims entitlement to service connection for a 
bilateral eye disorder.  Specifically, he claims entitlement 
to service connection for bilateral glaucoma.  At the October 
2006 DRO hearing the Veteran acknowledged that he was not 
treated for, or diagnosed with any eye disorder during active 
service.  He has asserted that he believes his glaucoma is 
related to his service-connected hypertension.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disability.  38 C.F.R. § 3.310(a).  Any additional impairment 
of earning capacity resulting from a service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, also warrants compensation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  When service 
connection is thus established for a secondary condition, the 
secondary condition is considered a part of the original 
condition.  Id.

Review of the Veteran's service treatment records does not 
reveal any complaints, or diagnosis, of any eye disorder 
during active service.  

Private medical treatment records dated from 2000 to 2005 
have been obtained and reveal diagnosis and treatment for a 
variety of eye disorders.  A record dated in May 2000 reveals 
that the Veteran was diagnosed with diabetic retinopathy with 
a retrobulbar injury to the right eye.  Treatment with a 
laser procedure was conducted.  

A September 2002 record reveals diagnoses of a right eye 
vitreous hemorrhage, chronic open angle glaucoma, and 
bilateral mixed cataracts.  A letter from the Veteran's 
private eye doctor dated May 2005 reveals treatment for these 
disorders  with eye drops being used to treat the Veteran's 
glaucoma from 2002 to until October 2004 when laser surgery 
was used to treat the glaucoma.  

In November 2006, a VA Compensation and Pension examination 
of the Veteran was conducted.  The examiner noted the 
Veteran's history of bilateral glaucoma and a branch vessel 
occlusion in the right eye.  The Veteran reported occasional 
blurriness of vision.  It was noted that the Veteran had been 
off glaucoma medication since the previously noted laser 
surgery.  His best corrected vision was normal distance 
vision of 20/20 in each eye and corrected near vision of 
20/25 in each eye.  The examiner's medical opinion was that 
the Veteran's glaucoma was not related to his service-
connected hypertension, but that the branch vessel occlusion 
of the right eye was.  Service connection was granted the 
residuals of a branch vein occlusion of the right eye in a 
February 2007 rating decision.  

The preponderance of the evidence is against the Veteran's 
claim for service connection for a bilateral eye disorder.  
He specifically claims service connection for glaucoma and 
that it is related to his service-connected hypertension.  
The evidence of record does not reveal any diagnosis of any 
eye disorder during active service.  There are diagnoses of 
eye disorders beginning several years after service. With the 
exception of the Veteran's assertions, there is no evidence 
linking any current bilateral eye disorder to the Veteran's 
period of active service or to any service-connected 
disability.  Accordingly, service connection is not warranted 
for a bilateral eye disorder, to include glaucoma.  

III.  Increased Rating for Hypertension

The veteran seeks higher initial rating for service- 
connected hypertension.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The disability rating appealed is the initial rating assigned 
following the grant of service connection for hypertension, 
therefore, the entire appeal period is for consideration, and 
separate ratings may be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings."  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service treatment records reveal that Veteran 
was diagnosed with hypertension in the last few years of his 
long military career.  Review of the blood pressure readings 
in the service treatment records does not reveal any 
diastolic blood pressure of 110 or more, or any systolic 
blood pressure of 200 or more.  A January 1988 service 
treatment record reveals a diagnosis of controlled 
hypertension.  The Veteran retired from active service in 
July 1991.  In April 2005, he filed his claim for service 
connection, which included a claim for service connection for 
hypertension.  

Post-service medical treatment records dated from 1992 to 
1994 reveal that the Veteran's hypertension was being 
followed.  Multiple blood pressure readings appear in these 
records; the highest recorded blood pressure was 168/108 in 
April 1994.  However, this is a single reading and was almost 
a decade before the effective date of service connection for 
the Veteran's hypertension.   

Private medical records dated in 2004 and 2005 reveal the 
following blood pressure readings:  140/70 in December 2004; 
140/90 in March 2005; and, 150/70 in April 2005.  

In July 2005, a VA Compensation and Pension examination of 
the Veteran was conducted.  The examiner reviewed the claims 
file and noted that the Veteran was first diagnosed with 
hypertension in the military in 1985 and treated with 
medication.  Several blood pressure readings were taken at 
the examination.  Reading taken by an automatic blood 
pressure machine indicate blood pressure of 168/91, 186/87, 
and 171/81.  When blood pressure was taken manually by the 
examiner, it was 152/84.  The diagnosis was poorly controlled 
hypertension with no complications thus far.  

At the October 2006 DRO hearing the Veteran indicated that he 
had headaches when he felt his blood pressure was up.  He 
also testified that to his knowledge his blood pressure 
readings averaged between 130 to 140 over 86 to 90.  

In January 2007, the most recent VA Compensation and Pension 
examination of the Veteran was conducted.  He reported taking 
prescription anti-hypertensive medication twice daily.  He 
also reported having occasional headaches when he believed 
his blood pressure was elevated.  Blood pressure readings 
were:  128/78, 128/78, and 120/70.  The diagnosis was 
essential hypertension, currently controlled on oral 
medication.  There was no evidence of hypertensive heart 
disease.

The Veteran's hypertension is rated as 10 percent disabling 
under Diagnostic Code 7101, for hypertensive vascular disease 
(hypertension and isolated systolic hypertension).  A10 
percent rating is warranted when diastolic pressure is 
predominantly 100 or more, or systolic pressure predominantly 
160 or more.  A minimum 10 percent rating also is warranted 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent rating is warranted when diastolic 
pressure is predominantly 110 or more, or; systolic pressure 
predominantly 200 or more. A 40 percent disability rating is 
warranted when diastolic pressure is predominantly 120 or 
more.  A 60 percent rating is warranted when diastolic 
pressure is predominantly 130 or more, and is the highest 
disability rating assignable under this Diagnostic Code.  38 
C.F.R. § 4.104, Diagnostic Code 7101.

Note (1) to Diagnostic Code 7101 provides that:  Hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  For purposes of this section, the term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm.  
38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

Note (2) to Diagnostic Code 7101 provides that:  Hypertension 
due to aortic insufficiency of hyperthyroidism, which is 
usually the isolated systolic type, should be evaluated as 
part of the condition causing it rather than by a separate 
evaluation. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 2.

The blood pressure readings at the July 2005 VA examination 
are the highest of record with the highest systolic reading 
being 186 and the highest diastolic reading being 91.  There 
is no medical evidence of record showing that the Veteran 
blood pressure more nearly approximates the criteria for the 
assignment of a disability rating in excess of 10 percent.  
At no time during or since service, has the Veteran had 
diastolic blood pressure of 110 or more, or has he had 
systolic blood pressure of 200 or more.

The level of impairment associated with the Veteran's 
hypertension has been relatively stable throughout the 
appeals period, or at least has never been worse than what is 
warranted for a 10 percent disability rating.  Therefore, the 
application of staged ratings (i.e., different percentage 
ratings for different periods of time) is inapplicable.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The preponderance of the evidence is against the increased 
rating claim for hypertension; there is no doubt to be 
resolved; and an increased rating is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

Finally, the Board has considered whether the Veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, there has been no showing that the service-connected 
hypertension under consideration here has caused marked 
interference with employment, has necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular scheduler 
standards.  The regular scheduler standards contemplate the 
symptomatology shown in this case.  In essence, there is no 
evidence of an exceptional or unusual disability picture in 
this case which renders impracticable the application of the 
regular scheduler standards.  As such, referral for 
consideration for an extraschedular evaluation is not 
warranted here.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 8 Vet. App. 337, 339 (1996).  In determining whether 
referral for extraschedular consideration is warranted, it 
must first be determined whether the schedular rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).

The preponderance of the evidence is against the Veteran's 
claim for a disability rating in excess of 10 percent for 
service-connected hypertension.  There are numerous blood 
pressure readings of record and the Board has reviewed them 
all.  There are no blood pressure readings showing diastolic 
blood pressure being predominantly 110 or more, or systolic 
blood pressure being predominantly 200.  Accordingly, the 
criteria for a disability rating in excess of 10 percent are 
not met. 


ORDER

Service connection for a bilateral eye disorder, to include 
glaucoma, is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected hypertension, is denied.  





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


